DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
35 USC § 112:
	Applicant states support for claimed limitations can be found at least on page 36, lines 2-4 of applicant’s specification as filed recites:
	“As shown in the example display 442 of Fig. 4i, each family member or viewer within the premises creates a viewer profile that identifies the type of programming they are interested in. which is tracked against their actual viewing choices. Specifically, even though a particular viewer (e.g., household member) “selects” an event for viewing or recording, it is not always a certainty that that event will be viewed or recorded, such as when it is over-ridden in a conflict situation.” (emphasis added}
	Page 36 suggests each family member or viewer within the premises creates a viewer profile that identifies the type of programming they are interested in. However, the claim language clearly requires “utilizing at least the portions of the embedded data received from the computerized IP-enabled device to (i) identify the user and (ii) create a personalized viewing data profile for the user”. Furthermore, page 36 and originally filed specification fail to provide support for “...the personalized viewing data profile comprising data relating to at least one a type of programming of interest indicated by the user; identifying correlations between the at least one of the type and genre of interest and one or more digitally rendered content elements associated with one or more respective selections by the user based at least on use of the data; utilizing data related to one or more of the correlations to identify at least one other scheduling conflict between the one or more digitally rendered content elements associated with the one or more respective selections by the user and one or more other digitally rendered content elements associated with the at least type of programming of interest; and causing generation of a notification message or display to the user of the one or more other scheduling conflicts.” Thus, rejection is maintained. 

	35 USC § 103:
With respect to claim 36, applicant's arguments filed have been fully considered but they are not persuasive. See rejection for newly added limitations.
With respect to claims 38, 43 and 55, applicant requests documentary evidence. The examiner has provided documentary evidence for claims 38, 43, and 55. See rejection below. 
With respect to claim 45, Applicant argues cited reference fail to teach based on the receipt of the data representative of the first selection, cause display of a plurality of selectable elements, each of the plurality of selectable elements relating to individual ones of the plurality of users associated with the computerized IP-enabled device. The examiner respectfully disagrees.
	The examiner relied on Istvan et al to meet limitations of based on the receipt of the data representative of the first selection (Para. 0030). Furthermore, the examiner relied on Ellis et al to meet limitations of cause display of a plurality of selectable elements (Fig. 13 and 21), each of the plurality of selectable elements relating to individual ones of the plurality of users associated with the computerized IP-enabled 
With respect to claims 47, 49, 50 and 51, applicant has failed to seasonably challenge the Examiner's assertions of well-known subject matter in the previous Office action(s) pursuant to the requirements set forth under MPEP §2144.03.  A "seasonable challenge" is an explicit demand for evidence set forth by Applicant in the next response.  Accordingly, the claim limitations the Examiner considered as "well known" in the first Office action are now established as admitted prior art of record for the course of the prosecution.  See In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943).



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 44 includes limitations “....utilizing at least the portions of the embedded data received from the computerized IP-enabled device to (i) identify the user and (ii) create a personalized viewing data profile for the user, the personalized viewing data profile comprising data relating to at least one a type of programming of interest indicated by the user; identifying correlations between the at least one of the type and genre of interest and one or more digitally rendered content elements associated with one or more respective selections by the user based at least on use of the data; utilizing data related to one or more of the correlations to identify at least one other scheduling conflict between the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 recites the limitation "the determination of the scheduling conflict", “the first event” and “the second event”.  There is insufficient antecedent basis for these limitations in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 36, 37, 39-42 and 56-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Istvan et al (US PG Pub No. 2002/0184635), in view of Chernock et al (US Patent No. 6,813,776).
Regarding claim 36, Istvan et al teaches a computerized method of delivering digitally rendered content to a computerized client device in a content delivery network, the computerized method comprising:
delivering data relating to a first event to a computerized Internet Protocol (IP)-enabled device [114, 116], data relating to the first event and at least one user selectable display element (i.e. delivering EPG) (Figures 4-5; Para. 0029);
receiving, from the computerized IP-enabled device [114, 116], at least portions of the embedded data based at least on a selection of the at least one user selectable display element (i.e. consumer enters command(s)) (Para. 0029-30);
based on the selection of the at least one user selectable display element, utilizing at least the received portions of the embedded data to determine a scheduling conflict between the first event and a second event, the second event associated with 
based at least in part on the determination, causing a display on the computerized IP-enabled device, the display prompting a user of the computerized IP-enabled device to select only one of the first event and the second event (i.e. give the consumer a choice of overriding a previous command in case of conflicting requests) (Para. 0031). The reference is unclear with respect to first digitally rendered content; and the first digitally rendered content comprising embedded data; wherein the embedded data comprises an activate trigger data element and a deactivate trigger data element, the activate trigger data element configured to display a selectable element at a start of playback of the first digitally rendered content at the computerized IP-enabled device, and the deactivate trigger data element configured to terminate the display of the selectable element on the computerized IP-enabled device at an end of the playback of the first digitally rendered content
In similar field of endeavor, Chernock et al teaches first digitally rendered content; and the first digitally rendered content comprising embedded data (Abstract, Figure 2; Col.5 line 5- Col.6 line 12); wherein the embedded data comprises an activate trigger data element and a deactivate trigger data element, the activate trigger data element configured to display a selectable element at a start of playback of the first digitally rendered content at the computerized IP-enabled device, and the deactivate trigger data element configured to terminate the display of the selectable element on the computerized IP-enabled device at an end of the playback of the first digitally rendered content (Abstract, Figure 2; Col.5 line 5- Col.6 line 12). Therefore, it 
Regarding claim 37, Istvan and Chernock, the combination teaches delivering the first digitally rendered content relating to the first event comprises causing initiating delivery of a video preview by a computerized server apparatus associated with an Internet website (Istvan: Figures 1, 4-5; Para. 0028, 0030-31 and Chernock: Abstract, Figure 2; Col.5 line 5- Col.6 line 12).
Regarding claim 39, Istvan and Chernock, the combination teaches receiving the at least portions of the embedded data comprises receiving at least information relating to a date, a start time, and a channel of the first event; and the selection of the at least one user selectable display element comprises selection of a displayed icon (Istvan: Figure 4; Para. 0017, 0026 and Chernock: Abstract, Figure 2; Col.5 line 5- Col.6 line 12).
Regarding claim 40, Istvan and Chernock, the combination teaches based on a second selection, by the user, of only one of the first event and the second event, causing the computerized IP-enabled device to automatically tune to the selected one of the first event or second event (Istvan: Para. 0030-31).
Regarding claim 41, Istvan and Chernock, the combination teaches the causing the computerized IP-enabled device to automatically tune to the selected one of the first event or second event comprises causing the computerized IP-enabled device to automatically tune to the first event via the portions of the embedded data to tune to the 
Regarding claim 42, Istvan and Chernock, the combination teaches transmitting data relating to the scheduling conflict to a computerized source of the digitally rendered content relating to the first event or digitally rendered content relating to the second event such that the computerized source can generate an adjustment to scheduling of the first event or the second event (Istvan: Figure 4; Para. 0017, 0026, 0030-31 and Chernock: Abstract, Figure 2, Col.5 line 5- Col.6 line 12).
Regarding claim 56, Istvan et al teaches computerized network server apparatus for provision of digitally rendered content in a content delivery network, the computerized network server apparatus comprising: a digital processor apparatus; and
a storage apparatus in data communication with the digital processor apparatus and comprising at least one computer program (Figure 1; Para. 0016, 0017), the at least one computer program comprising a plurality of computer readable instructions which are configured to, when executed by the digital processor apparatus:
provide data to a computerized Internet Protocol (IP)-enabled mobile device, configured to display at least one or more selectable options on the computerized IP-enabled mobile device based at least on a rendering, by the computerized IP-enabled mobile device, and the one or more selectable options are associated with one or more respective digital content elements (Figures 4-5; Para. 0029);
receive data representative of a selection by a user of the computerized IP-enabled mobile device of a first one of the one or more selectable options, the first one 
cause delivery of the first one of the one or more respective digital content elements to the computerized IP-enabled mobile device (Figure 5; Para. 0030-31).
 However, the reference is unclear with respect to digitally rendered promotional content comprising an activate trigger data element, wherein the activate trigger data element is configured to display at least one or more selectable options based at least on a rendering of a predetermined amount of digitally rendered promotional content. 
In similar field of endeavor, Chernock et al teaches digitally rendered promotional content comprising an activate trigger data element, wherein the activate trigger data element is configured to display at least one or more selectable options based at least on a rendering of a predetermined amount of digitally rendered promotional content (Abstract, Figure 2; Col.5 line 5- Col.6 line 12). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify data of future events sent to a device, as taught by Istvan for the common knowledge purpose of assisting viewer in selecting desired content accurately by pre-viewing and scheduling content remotely. 
Regarding claim 57, Istvan and Chernock, the combination teaches limitations discussed with respect to claim 56. The combination is unclear with respect to the plurality of instructions are further configured to, when executed on the digital processor apparatus, cause transmission of a signal to a computerized network-connected device, the transmission of the signal, based at least in part on the determination of the scheduling conflict, the signal configured to cause the computerized network-
Regarding claim 58, Istvan and Chernock, the combination is unclear with respect to determine a genre of the first one of the one or more respective digital content elements; and provide at least one reminder data element to the computerized IP-enabled mobile device, the at least one reminder data element configured to cause display of at least one reminder at the computerized IP-enabled mobile device, the at least one reminder configured to notify a user of the computerized IP-enabled mobile device of an availability of a second one of the one or more respective digital content elements within the genre. However, the examiner takes official notice that both .

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Istvan et al, in view of Chernock et al, further in view of Mason et al (US PG Pub No. 2004/0001580).
Regarding claim 38, Istvan and Chernock, the combination teaches limitations discussed with respect to claim 36. The combination is unclear with respect to scaling a size or placement of at least the one user selectable display element until at least the portions of the embedded data are received from the computerized IP-enabled mobile device.
In similar field of endeavor, Mason et al teaches concept of scaling a size or placement of at least the one user selectable display element until at least the portions of the embedded data are received from the computerized IP-enabled mobile device .    

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Istvan et al, in view of Chernock et al, further in view of Swix et al (US Patent No. 6,718,551).
Regarding claim 43, Istvan and Chernock, the combination teaches limitations discussed with respect to claim 36. The combination teaches utilizing at least the portions of the embedded data received from the computerized IP-enabled device and transmitting information to a computerized source of the digitally rendered content relating to the first event (Istvan: Para. 0030-31 and Chernock: Abstract, Figure 2; Col.5 line 5- Col.6 line 12). 
However, the combination is unclear with respect to determine demographic data associated with the user; computerized source can modify one or more digital content elements configured for subsequent delivery to at least the user. 
In similar field of endeavor, determine demographic data associated with the user; computerized source can modify one or more digital content elements configured for subsequent delivery to at least the user (Figures 1-2; Abstract, Col.6 lines 7-24, Col.7 lines 12-51). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination for the common .     

Claim 45-52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Istvan et al, in view of Ellis et al (US PG Pub No. 2005/0251827).
Regarding claim 45, Istvan et al teaches computer readable apparatus comprising a non-transitory storage medium, the non-transitory medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a processing apparatus:
provide a plurality of media functionality options to a computerized Internet Protocol (IP)-enabled device (Para. 0028, 0029); 
receive, from the computerized IP-enabled device, data representative of a first selection relating to at least one of the plurality of media functionality options, the at least one media functionality option relating to a digitally rendered content element (Figure 5; Para. 0029);
based on the receipt of the data representative of the first selection (Para. 0030); 
 receive, from the computerized IP-enabled device, data (Para. 0030); and
cause a computerized network device to execute the at least one media functionality option (Para. 0031-32). The reference is unclear with respect to the computerized IP-enabled device associated with a plurality of users; cause display of a plurality of selectable elements, each of the plurality of selectable elements relating to individual ones of the plurality of users associated with the computerized IP-enabled ones of the plurality of users associated with the one or more second selections of the plurality of selectable elements. 
In similar field of endeavor, Ellis et al teaches the computerized IP-enabled device associated with a plurality of users (Para. 0012); cause display of a plurality of selectable elements (Fig. 21), each of the plurality of selectable elements relating to individual ones of the plurality of users associated with the computerized IP-enabled device (Figures 13, 21; Para. 0109); data representative of one or more second selections of the plurality of selectable elements; and based at least on the data representative of the one or more second selections, cause a computerized network device to execute the at least one media functionality option for one or more respective ones of the plurality of users associated with the one or more second selections of the plurality of selectable elements (Fig. 13 and 21; Para. 0109, 0111). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify system of Istvan for the common knowledge purpose of assisting viewer in allowing the shared use of recorded data to notify plurality of users in a specific relationship.
Regarding claim 46, Istvan and Ellis, the combination teaches the receipt of the data representative of the first selection relating to the at least one of the plurality of media functionality options comprises receipt of data representative of a request for 
Regarding claim 47, Istvan and Ellis, the combination teaches limitations discussed with respect to claim 45. The reference is unclear with respect to the provision of the plurality of media functionality options comprises provision of an activate trigger data element and a deactivate trigger data element to the computerized IP-enabled device, the activate trigger data element configured to display a selectable element associated with the at least one media functionality option on the computerized IP-enabled device at a first time, the deactivate trigger data element configured to terminate the display of the selectable element on the computerized IP-enabled device at a second time; the activate trigger data element and the deactivate trigger data element are embedded within digitally rendered promotional content as metadata, the digitally rendered promotional content relating to the digitally rendered content element; and the first time comprises a start of playback of the digitally rendered promotion content at the computerized IP-enabled device, and the second time comprises an end of the playback of the digitally rendered promotional content. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically the provision of the plurality of media functionality options comprises provision of an activate trigger data element and a deactivate trigger data element to the computerized IP-enabled device, the activate trigger data element configured to display a selectable element associated with the at least one media functionality option on the computerized IP-enabled device at a first time, the deactivate 
Regarding claim 48, Istvan and Ellis, the combination teaches receipt of the data representative of the first selection of the at least one media functionality option comprises receipt of data relating to scheduling at least one of a tuning, recording, and one or more reminders for the digitally rendered content element (Istvan: Para. 0030-31 and Ellis: Figure 21; Para. 0109, 0111).
Regarding claim 49, Istvan and Ellis, the combination teaches the receipt of the data representative of the first selection of the at least one media functionality option comprises receipt of data relating to at least one or viewing and recording (Istvan: Para. 0030-31 and Ellis: Figure 21; Para. 0109, 0111).The reference is unclear with respect to a recurring scheduled event associated with the digitally rendered content element at each instance of recurrence of the recurring scheduled event. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the 
Regarding claim 50, Istvan and Ellis, the combination teaches transmit at least the data representative of the first selection of the at least one media functionality option to the digitally rendered content element are subsequently delivered to the computerized IP-enabled device, as discussed above. 
The reference is unclear with respect to a source of the digitally rendered content element such that the source can determine to adjust the frequency at which promotions relating to the digitally rendered content element. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically providing a source of the digitally rendered content element such that the source can determine to adjust the frequency at which promotions relating to the digitally rendered content element at the time the invention was made for the common knowledge purpose of allowing headend to increase content delivery to subscribers to generate more ratings/revenue. 
Regarding claim 51, Istvan and Ellis, the combination teaches limitations discussed with respect to claim 45. The combination teaches based at least on the receipt of the data representative of the first selection, identify a conflict between execution of the at least one media functionality option, based on the identified conflict, 
The combination is unclear with respect to create a plurality of respective user profiles for the plurality of users; a conflict between execution of the at least one media functionality option for the one or more respective users associated with the one or more second selections and execution of at least one other media functionality option for one or more other users of the plurality of users. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically creating a plurality of respective user profiles for the plurality of users; a conflict between execution of the at least one media functionality option for the one or more respective users associated with the one or more second selections and execution of at least one other media functionality option for one or more other users of the plurality of users at the time the invention was made for the common knowledge purpose of allowing each user’s request to be fulfilled. 
Regarding claim 52, Istvan and Ellis, the combination teaches based on the identified conflict, cause display on the computerized IP-enabled device of the option to execute the at least one other media functionality option for one or more respective computerized client devices associated with the one or more other users the one or more respective computerized client devices other than the computerized IP-enabled device (Istvan: Figure 5; Para. 0030-31 and Ellis: Figure 21; Para. 0109, 0111). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423